EXHIBIT A
                           JULIAN A. HAMMOND
                            HAMMONDLAW. P.C.
             1829 Reisterstown Rd., Suite 410, Baltimore, MD 21208
                jhammond@hammondlawpc.com 310-610-6766


Settled California Wage and Hour Cases

•       Sands v. Gold’s Gym, Case No. BC660124 (Cal. Sup. Ct. Los Angeles
Cty. March 20, 2019) (Labor Code § 2698 et seq. representative action
settlement for $125,000 for violation of Labor Code § 1194, 2802 and 246 et seq.
on behalf of 106 fitness instructors);
•       Garcia v. CSU Fullerton., Case No. 30-2017-00912195-CU-OE-CXC
(Cal. Sup. Ct. Orange Cty. February 15, 2019) (certifying HammondLaw as class
counsel for $330,000 settlement of Labor Code §§ 1194, 226, 226.7, and 512
putative class action on behalf of approximately 127 adjunct instructors);
•       Pereltsvaig v. Stanford, Case No. 17-CV-311521 (Cal. Sup. Ct. Santa
Clara Cty. January 4, 2019) (certifying HammondLaw as class counsel for
$886,890 settlement of Labor Code §§ 1194, 226, 226.7, 512, 2802 and 2699
putative class action on behalf of approximately 398 adjunct instructors);
•       Moss et al. v. USF Reddaway, Inc., Case No. 5:15-cv-01541 (C.D. Cal.
July 25, 2018) (certifying HammondLaw and A&T as co-class counsel for
$2,950,000 settlement of Labor Code §§ 1194, 226, 226.7, and 201-203 putative
class action on behalf of approximately 538 truck drivers);
•       Beckman v. YMCA of Greater Long, Case No. BC655840 (Cal. Sup. Ct.
Los Angeles Cty. June 26, 2018) (Private Attorney General Act Settlement for
$92,500 on behalf of approximately 101 employees);
•       Maldonado v. Heavy Weight Transport, Inc., Case No. 2:16-cv-08838
(C.D. Cal. December 11, 2017) (certifying HammondLaw and A&T as co-class
counsel for $340,000 settlement of Labor Code §§ 1194, 226, 226.2, 226.7, 226,
201-203, and 2699 putative class action on behalf of approximately 160 truck
drivers);
•       Hillman v. Kaplan, Case No. 34-2017-00208078 (Cal. Sup. Ct.
Sacramento Cty. December 7, 2017) (certifying HammondLaw as class counsel
for $1,500,000 settlement of Labor Code §§ 1194, 226, 226.7, 201-203 and 2802
putative class action on behalf of approximately 500 instructors);
•       Bender et al. v. Mr. Copy, Inc., Case No. 30-2015-00824068-CU-OE-
CXC (Cal. Sup. Ct. Orange Cty. October 13, 2017) (certifying HammondLaw
and A&T as co-class counsel for $695,000 settlement of Labor Code §2802
putative class action on behalf of approximately 250 outside sales
representatives);
•       Rios v. SoCal Office Technologies, Case No. CIVDS1703071 (Cal. Sup.
Ct. San Bernardino Cty. September, 6 2017) (certifying HammondLaw and A&T
as co-class counsel for $495,000 settlement of Labor Code §2802 putative class
action on behalf of approximately 180 outside sales representatives);
•       Russell v. Young’s Commercial Transfer, Inc., Case No. PCU265656
(Cal. Sup. Ct. Tulare Cty. June 19, 2017) (certifying HammondLaw and A&T as
co-class counsel for $561,304 settlement of Labor Code §§ 1194, 226, 226.2, and
201-203 putative class action on behalf of approximately 962 truck drivers);


                                      1
                           JULIAN A. HAMMOND
                            HAMMONDLAW. P.C.
             1829 Reisterstown Rd., Suite 410, Baltimore, MD 21208
                jhammond@hammondlawpc.com 310-610-6766

•       Keyes v. Valley Farm Transport, Inc., Case No. FCS046361 (Cal. Sup.
Ct. Solano Cty. May 23, 2017) (certifying HammondLaw and A&T as co-class
counsel for $497,000 settlement of Labor Code § 226, 1194, 512 and 2698 et
seq. claims on behalf of approximately 316 truck drivers);
•       Numi v. Interstate Distributor Co., Case No. RG15778541 (Cal. Sup. Ct.
Alameda Cty. March 6, 2017) (certifying HammondLaw and A&T as co-class
counsel for $1,300,000 settlement of Labor Code §§ 1194, 226.2 and 2802
putative class action on behalf of approximately 1,000 truck drivers);
•       Keyes v. Vitek, Inc., Case No. 2016-00189609 (Cal. Sup. Ct. Sacramento
Cty. February 17, 2017) ($102,000 settlement of Labor Code § 2698 et seq.
representative action for violation of Labor Code § 226.8 on behalf of 90 truck
drivers);
•       Martinez v. Estes West dba G.I. Trucking, Inc., Case. BC587052 (Cal.
Sup. Ct. L.A. Cty., April 4, 2017) (certifying HammondLaw and A&T as co-
class counsel for $425,000 Labor Code §§ 1194, 226, and 201-203 putative class
action on behalf of approximately 156 truck drivers);
•       Sansinena v. Gazelle Transport Inc., Case No. S1500-CV- No 283400
(Cal. Sup. Ct. Kern Cty. December 8, 2016) (certifying HammondLaw and A&T
as co-class counsel for $264,966 settlement of Labor Code §§ 1194, 226, and
201-203 putative class action on behalf of approximately 314 truck drivers);
•       Cruz v. Blackbelt Enterprises, Inc., Case No. 39-2015-00327914-CU-
OE-STK (Cal. Sup. Ct. San Joaquin Cty. September 22, 2016) (certifying
HammondLaw and A&T as co-class counsel for $250,000 settlement of Labor
Code §§ 1194, 226, and 201-203 putative class action on behalf of approximately
79 truck drivers);
•       Araiza et al. v. The Scotts Company, L.L.C., Case No. BC570350 (Cal.
Sup. Ct. L.A. Cty. September 19, 2016) (certifying HammondLaw and A&T as
co-class counsel for $925,000 settlement of Labor Code §226, 510, 512 and 2802
putative class action on behalf of approximately 570 merchandisers; Labor Code
226(a) class action on behalf of approximately 120 other salaried employees);
•       Dixon v. Hearst Television, Inc., Case No. 15CV000127 (Cal. Sup. Ct.
Monterey Cty. September 15, 2016) (certifying HammondLaw as class counsel
for a $432,000 settlement of Labor Code § 2802 putative class action on behalf
of approximately 55 outside sales representatives);
•       Garcia et al. v. Zoom Imaging Solutions, Inc. SCV0035770 (Cal. Sup.
Ct. Placer Cty. September 8, 2016) (certifying HammondLaw and A&T as co-
class counsel for $750,000 settlement of Labor Code § 510, 512, 1194 and 2802
putative class action on behalf of approximately 160 sales representatives and
service technicians);
•       O’Beirne et al. v. Copier Source, Inc. dba Image Source, Case No. 30-
2015-00801066-CU-OE-CXC (Cal. Sup. Ct. Orange Cty. September 8, 2016)
(certifying HammondLaw and A&T as co-class counsel for $393,300 settlement
of Labor Code §2802 putative class action on behalf of approximately 132
outside sales representatives);


                                      2
                           JULIAN A. HAMMOND
                            HAMMONDLAW. P.C.
             1829 Reisterstown Rd., Suite 410, Baltimore, MD 21208
                jhammond@hammondlawpc.com 310-610-6766

•       Mead v. Pan-Pacific Petroleum Company, Inc., Case No. BC555887
(Cal. Sup. Ct. L.A. Cty. August 30, 2016) (certifying HammondLaw and A&T as
co-class counsel for $450,000 settlement of Labor Code §§ 1194, 226, and 201-
203 putative class action on behalf of approximately 172 truck drivers);
•       Lange v. Ricoh Americas Corporation, Case No. RG136812710 (Cal.
Sup. Ct. Alameda Cty. August 5, 2016) (certifying HammondLaw as co-class
counsel for $1,887,060 settlement on behalf of approximately 550 sales
representatives);
•       Alcazar v. US Foods, Inc. dba US Foodservice, Case No. BC567664
(Cal. Sup. Ct. L.A. Cty. March 18, 2016) (certifying HammondLaw and A&T as
co-class counsel for a $475,000 settlement on behalf of approximately 634 truck
drivers);
•       Harris v. Toyota Logistics, Case No. C 15-00217 (Cal. Sup. Ct. Contra
Costa Cty. February 9, 2016) (certifying HammondLaw and A&T as co-class
counsel for $550,000 settlement reached on behalf of approximately truck 125
drivers);
•        Albanez v. Premium Retail Services Inc., Case No. RG1577982 (Cal.
Sup. Ct. Alameda Cty. January 29, 2016) (Private Attorney General Act
Settlement for $275,000 on behalf of approximately 38 employees);
•       Garcia et al v. Sysco Los Angeles, et al., Case No. BC560274 (Cal. Sup.
Ct. L.A. Cty. November 12, 2015) (certifying HammondLaw and A&T as co-
class counsel for a $325,000 settlement on behalf of approximately 500 truck
drivers);
•       Cooper et al. v. Savage Services Corporation, Inc., Case No. BC578990
(Cal. Sup. Ct. L.A. Cty. October 19, 2015) (certifying HammondLaw and A&T
as co-class counsel for $295,000 settlement on behalf of approximately 115 truck
drivers);
•       Gallardo et al. v. Canon Solutions America, Inc., Case No.
CIVDSS1500375 (Cal. Sup. Ct. San Bernardino Cty. August 5, 2015) (certifying
HammondLaw and A&T as co-class counsel for $750,000 settlement on behalf
for approximately 320 outside sales representatives);
•       Glover v. 20/20 Companies, Inc., Case No. RG14748879 (Cal. Sup. Ct.
Alameda Cty. August 3, 2015) (Private Attorney General Act Settlement for
$475,000 on behalf of approximately 273 independent contractors);
•       Mayton et al v. Konica Minolta Business Solutions USA, Inc., Case No.
RG12657116 (Cal. Sup. Ct. Alameda Cty. June 19, 2015) (certifying
HammondLaw as co-class counsel for $1,225,000 settlement on behalf for
approximately 620 outside sales representatives);
•       Garza, et al. v. Regal Wine Company, Inc. & Regal III, LLC, Case No.
RG12657199 (Cal. Sup. Ct. Alameda Cty. February 21, 2014) (certifying
HammondLaw as class counsel for $1.7 million settlement on behalf of
approximately 317 employees);
•       Moy, et al. v. Young’s Market Co., Inc., Case No. 30-2011-00467109-
CU-OE-CXC (Cal. Sup. Ct. Orange Cty. November 8, 2013) (certifying

                                      3
                           JULIAN A. HAMMOND
                            HAMMONDLAW. P.C.
             1829 Reisterstown Rd., Suite 410, Baltimore, MD 21208
                jhammond@hammondlawpc.com 310-610-6766

HammondLaw as co-class counsel for $2.3 million settlement on behalf of
approximately 575 sales representatives);
•       Gagner v. Southern Wine & Spirits of America, Inc., Case No. 3:10-cv-
10-04405 JSW (N.D. Cal. December 11, 2012) (certifying HammondLaw as co-
class counsel for $3.5 million settlement reached on behalf of approximately 870
sales representatives);
•       Downs, et al. v. US Foods, Inc. dba US Foodservice, Case No. 3:10-cv-
02163 EMC (N.D. Cal. September 12, 2012) (certifying HammondLaw as co-
class counsel for $3 million settlement reached on behalf of approximately 950
truck drivers);

Settled Washington State Wage and Hour Cases

•       Lepine v. Petsmart, Inc., Case No. 3:17-cv-05488-BHS (W.D. WA-
Tacoma February 25, 2019) (certifying HammondLaw as co-class counsel for
$825,000 settlement of Washington Minimum Wage Act §§ 49.12 and 49.46 et
seq. claims on behalf of approximately 494 pet groomers);
•       Lepine v. Petco Animal Supplies Stores, Inc., Case No. 3:17-cv-05483-
RBL (W.D. WA- Tacoma November 9, 2018) (certifying HammondLaw as co-
class counsel for $875,000 settlement of Washington Minimum Wage Act §§
49.12 and 49.46 et seq. claims on behalf of approximately 911 pet groomers);
•       Kidwell v. Haney Truck Line, Case No. 16-2-0488 (Wash. Sup. Ct.
Thurston Cty. May 4, 2018)(certifying HammondLaw as co-class counsel for
$400,000 settlement of Washington Minimum Wage Act §§ 49.12 and 49.46 et
seq. claims on behalf of approximately 466 truck drivers);
•       McMakin v. Dominos, Case No. 16-2-20655-7 (Wash. Sup. Ct. Kings
Cty. June 2, 2017) (certifying HammondLaw as co-class counsel for $160,000
settlement of Washington Minimum Wage Act §§ 49.12 and 49.46 et seq.
putative class action on behalf of approximately 65 truck drivers);
•       Eilerman v. McLane Company Inc., Case No. 3:16-cv-05303-BHS
(W.D. WA- Tacoma May 17, 2017) (certifying HammondLaw as co-class
counsel for $775,000 settlement of Washington Minimum Wage Act §§ 49.12
and 49.46 et seq. claims on behalf of approximately 250 truck drivers);


Settled California Consumer Cases

•      Siciliano et al. v. Apple, Case No. 1-13-cv-257676 (Cal. Sup. Ct. Santa
Clara Cty. November 2, 2018) (approving $16,500,000 settlement of Cal. Bus.
Prof. Code §§ 17603, 17200, and 17535 claims on behalf of 3.9 million
California subscribers to Apple InApp subscriptions);
•      In re Ashley Madison Customer Data Security Breach Litigation, Case
No. 4:15-cv- 02669 JAR (E.D. Mis. November 20, 2017) (HammondLaw
appointed to the executive committee in $11.2 million settlement on behalf of 39


                                      4
                           JULIAN A. HAMMOND
                            HAMMONDLAW. P.C.
             1829 Reisterstown Rd., Suite 410, Baltimore, MD 21208
                jhammond@hammondlawpc.com 310-610-6766

million subscribers to ashleymadison.com whose information was compromised
in the Ashley Madison data breach);
•       Gargir v. SeaWorld Inc., Case No. 37-2015-00008175-CU-MC-CTL
(Cal. Sup. Ct. San Diego Cty. October 21, 2016) (certifying HammondLaw and
Berman DeValerio as co-class counsel in $500,000 settlement of Cal. Bus. Prof.
Code §§ 17603, 17200, and 17535 claims class action on behalf of 88,000
subscribers to SeaWorld’s annual park passes);
•       Davis v. Birchbox, Inc., Case No. 3:15-cv-00498-BEN-BGS (S.D. Cal.
October 14, 2016) (certifying HammondLaw and Berman DeValerio as co-class
counsel in $1,572,000 settlement of Cal. Bus. Prof. Code §§ 17603, 17200, and
17535 claims on behalf of 149,000 subscribers to Birchbox’s memberships);
•       Goldman v. LifeLock, Inc. Case No. 1-15-cv-276235 (Cal. Sup. Ct.
Santa Clara Cty. February 5, 2016) (certifying HammondLaw and Berman
DeValerio as co-class counsel in $2,500,000 settlement of Cal. Bus. Prof. Code
§§ 17603, 17200, and 17535 claims on behalf of 300,000 California subscribers
to Lifelock’s identity protection programs); and
•       Kruger v. Kiwi Crate, Inc. Case No. 1-13-cv-254550 (Cal. Sup. Ct. Santa
Clara Cty. July 2, 2015) (certifying HammondLaw as class counsel in $108,000
settlement of Cal. Bus. Prof. Code §§ 17603, 17200, and 17535 claims on behalf
of 5,400 California subscribers to Kiwi Crate’s subscriptions).




                                      5
